Title: June 27th. Friday.
From: Adams, John
To: 


       Read 100 Pages in the Spirit of Laws. Rambled away to a fine Spring in my Cozen Adam’s Land, which gushes thro a Crack in a large flat Rock and gurgles down in a pretty Rill. The Water is clear, sweet, and cool, and is supposed to have a very wholsome Quality, because it issues from a Mountain, and runs towards the North. What Physical Quality its northern Direction may give it, I know not. By its sweetness it flows thro clean Earth, and not minerals. Its Coolness may be owing to its Rise from the Bowells of the Hill.
       Zab’s Mind is taken up with Arithmetical and Geometrical Problems, Questions, Paradoxes and Riddles. He studies these Things that he may be able to gratify his Vanity by puzzling all the vain Pretenders, to Expertness in Numbers, and that he may be too expert, to be puzzled by any such Questions from others.
       There is a set of People, whose Glory, Pride &c. it is to puzzle every Man they meet, with some Question in the Rule of three or fractions, or some other Branch of Arithmetic. Jed. Bass. Moses French. Tom Peniman, &c. &c. Smith, Richard Thayer, &c.
      